Citation Nr: 1421070	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded this case in February 2012. 

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss pre-existed service and was chronically aggravated therein due to excessive noise exposure associated with service in Vietnam.  


CONCLUSION OF LAW

The criteria are met to establish service connection for bilateral hearing loss.               38 U.S.C.A. 1110, 1111, 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the service treatment records reveals that an entrance examination was conducted in June 1969.  The Veteran was found to have defective hearing and it was listed in the summary of defects and diagnoses on the examination report.  He was assigned an H-2 profile.  Thus, the evidence shows that the condition preexisted the Veteran's military service.  He is not presumed to have been in sound condition when he entered service because defective hearing was noted as a defect at the time of examination, acceptance, and enrollment.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

Service connection remains available for such a preexisting condition provided it was aggravated during service beyond its natural progression.  See 38 U.S.C.A.                   § 1153; 38 C.F.R. § 3.306.  Preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  In order to rebut this presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity otherwise was due to the natural progress of the disability.  Id. 

Whereas the Board does not have before it a documented chronological showing of worsening of auditory acuity throughout service, there is nonetheless competent and credible lay witness evidence directly from the Veteran attesting to continuous excessive noise exposure while in Vietnam from proximity to small arms and mortar fire as a driver in the medical corps, on other occasions while performing guard duty, and when practicing at the firing range.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He maintains that he was given the option upon the conclusion of active duty service to pursue military medical disability benefits due to hearing difficulty, but declined this process because it ostensibly would have taken him several months to complete rather than return home.  The claims file also reflects the September 1970 correspondence from a member of Congress inquiring on the Veteran's behalf as to whether the Veteran could be reassigned to different occupational duties that would not involve intensive noise exposure, due to his already present hearing problems while in Vietnam.  

The Veteran's December 1970 military separation did not provide audiogram results although a whispered voice test showed results of 15/15.

Regardless, on VA Compensation and Pension examination of February 2012, provided pursuant to the Board's prior remand directive, an opinion was proffered that the Veteran's pre-existing hearing loss was aggravated beyond normal progression in military service, the stated rationale being that:

High frequency hearing loss was documented bilaterally at enlistment exam 1969.  He was given an H2 profile at that time.  The separation exam in 1970 did not contain audiometric thresholds, so no comparison can be made . . . Based upon likelihood of noise exposure in a combat environment in Vietnam, and no separation audiometry to refute whether or not pre-existing hearing loss was aggravated by said noise exposure, it is therefore at least as likely as not that the pre-existing hearing loss was aggravated beyond normal progression by military noise exposure in Vietnam. 

It follows that on the basis of permanent aggravation of pre-existing disability,      the criteria for service connection are met.  38 U.S.C.A. 1110, 1111, 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.306, 3.385 (2013).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In light of the aforementioned award of service connection for bilateral hearing loss, there is now an issue raised as to whether claimed tinnitus developed secondarily to the same, such inquiry being best addressed by the prior             February 2012 VA examiner.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (indicating that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record).  The Veteran should also be provided additional VCAA notice on remand, and any recent VA treatment records should be obtained.

Accordingly, this claim is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for service connection for tinnitus, as secondary to service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2012.  

3.  Thereafter, return the claims folder to the VA examiner who conducted the VA examination of February 2012, and request a supplemental opinion. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus was either (a) caused by, or (b) permanently aggravated by his service-connected bilateral hearing loss. 

All findings, conclusions, and opinions must be supported by a clear rationale.

If the February 2012 examiner is not available, schedule the Veteran for an examination by another physician.      The examination should addresses the inquiries set forth above.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.              In particular, review the VA examination addendum report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal for service connection for tinnitus, to include as secondary to bilateral hearing loss.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


